Exhibit May 6, John Lowber, (907) 868-5628; jlowber@gci.com Bruce Broquet, (907) 868-6660; bbroquet@gci.com David Morris, (907) 265-5396; dmorris@gci.com FOR IMMEDIATE RELEASE GCI REPORTS FIRST QUARTER 2 · Consolidated revenue of $148.7 million · Adjusted EBITDA of $46.4 million · Net income of $0.4 million or $0.00 per diluted share ANCHORAGE, AK GCI (NASDAQ:GNCMA) today reported first quarter 2009 revenues of $148.7 million, an increase of 10.4 percent over the first quarter of 2008. First quarter 2009 earnings before interest, taxes, depreciation, amortization and adjusted for share-based compensation and non-cash contribution (adjusted EBITDA) totaled $46.4 million. Adjusted EBITDA increased $7.3 million or 18.5 percent from the first quarter of 2008. The increase in revenues and adjusted EBITDA was attributable to growth in all segments except network access. Network access revenues and EBITDA decreased, as expected, due to the transition of AT&T
